UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18151 Lafayette Avenue, Elkhorn, Nebraska (Address of principal executive offices) (Zip Code) (402) 333-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_]Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [_] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At November 18, 2011, the registrant had outstanding 77,993,935 shares of common stock, of which there is only a single class. FINDEX.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR FISCAL QUARTER ENDED SEPTEMBER 30, 2011 - INDEX - Page PART I - FINANCIAL INFORMATION: Item 1.Financial Statements: F-1 Balance Sheets – September 30, 2011 (unaudited) and December 31, 2010 F-1 Statements of Operations (unaudited) for the three and nine months ending September 30, 2011 and for the three and nine months ending September 30, 2010 F-2 Statements of Cash Flows (unaudited) for the nine months ending September 30, 2011 and for the nine months ending September 30, 2010 F-3 Notes to Unaudited Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T.Controls and Procedures 7 PART II - OTHER INFORMATION: 8 Item 1.Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.(Removed and Reserved) 8 Item 5.Other Information 8 Item 6.Exhibits 8 Signatures 11 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Findex.com, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, net Inventories, net Other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Current portion of term debt $ $ Accounts payable, trade Accounts payable, related party Accrued royalties Accrued payroll Other current liabilities Other current liabilities from discontinued operations Total current liabilities Long-term debt, net Deferred income taxes, net Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Preferred stock, $.001 par value 5,000,000 shares authorized -0- and -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 68,868,930 and 67,349,153 shares issued and outstanding, respectively Paid-in capital Retained (deficit) ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes. F-1 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues, net of reserves and allowances $ Cost of sales Gross profit ) Operating expenses: Sales and marketing ) General and administrative Impairment expense Total operating expenses Loss from operations ) Other income (expenses), net ) Gain on debt settlement Income (loss) from continuing operations before income taxes ) ) ) Income tax benefit Income (loss) from continuing operations $ $ ) $ $ ) Discontinued operations (Note 11): Income from operations of discontinued component Gain on sale of software product line Income tax (provision) ) ) Income from discontinued operations, net of taxes Net income (loss) $ $ ) $ $ ) Net earnings (loss) per share - Basic & Diluted: Net income (loss) per share from continuing operations $ ) Net income per share from discontinued operations $ Net income (loss) per share $ Weighted average shares outstanding: Weighted average shares used in computing basic and diluted income (loss) per share See accompanying notes. F-2 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Other operating activities, net ) ) Net cash (used) by operating activities ) ) Cash flows from investing activities: Software development costs ) Proceeds from sale of software product line Other investing activities, net ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Contributed capital Payments made on term debt ) ) Net cash (used) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Reconciliation of net income (loss)to cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used by operating activities: Software development costs amortized Depreciation & amortization Bad debts provision ) Stock and warrants issued for services (Gain) on sale of property and equipment ) ) (Gain) on debt settlement ) (Gain) on sale of software product line ) Loss on impairment expense Change in assets and liabilities: Decrease in accounts receivable Decrease in inventories Decrease in other current assets (Decrease) increase in accrued royalties ) (Decrease) increase in accounts payable ) (Decrease) in other liabilities ) ) Net cash (used) by operating activities $ ) $ ) See accompanying notes. F-3 Table of Contents Findex.com, Inc. Notes to Condensed Consolidated Financial Statements September 30, 2011 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by Generally Accepted Accounting Principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full year or for any future period. The December 31, 2010 condensed consolidated balance sheet was derived from our audited financial statements at that date.The accompanying financial statements should be read in conjunction with the audited consolidated financial statements of Findex.com, Inc. included in our Form 10-K for the year ended December 31, 2010. DISCONTINUED OPERATIONS During the second quarter of 2011, we entered into a Software Product Line Purchase Agreement to sell the QuickVerse product line to WORDsearch Corp., L.L.C.As a result, we have classified this asset as well as all revenues and expenses directly related to the QuickVerse product line as discontinued operations.See Note 11. INTANGIBLE ASSETS In accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 350-30, General Intangibles Other Than Goodwill, intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized on the straight-line method over the estimated useful lives, generally three to ten years. All intangible assets are tested for impairment annually during the fourth quarter. SOFTWARE DEVELOPMENT COSTS In accordance with ASC 985-20-25, Costs of Software to Be Sold, Leased, or Marketed, software development costs are expensed as incurred until technological feasibility and marketability has been established, generally with release of a beta version for customer testing. Once the point of technological feasibility and marketability is reached, direct production costs (including labor directly associated with the development projects), indirect costs (including allocated fringe benefits, payroll taxes, facilities costs, and management supervision), and other direct costs (including costs of outside consultants, purchased software to be included in the software product being developed, travel expenses, material and supplies, and other direct costs) are capitalized until the product is available for general release to customers. We amortize capitalized costs on a product-by-product basis. Amortization for each period is the greater of the amount computed using (i) the straight-line basis over the estimated product life (generally from 12 to 18 months, but up to 60 months), or (ii) the ratio of current revenues to total projected product revenues. Total cumulative capitalized software development costs were $0, less accumulated amortization of $0 at September 30, 2011, included in Other assets from discontinued operations. Capitalized software development costs are stated at the lower of amortized costs or net realizable value. Recoverability of these capitalized costs is determined at each balance sheet date by comparing the forecasted future revenues from the related products, based on management’s best estimates using appropriate assumptions and projections at the time, to the carrying amount of the capitalized software development costs. If the carrying value is determined not to be recoverable from future revenues, an impairment loss is recognized equal to the amount by which the carrying amount exceeds the future revenues. As a result of the decision to sell the QuickVerse product line, we have written down capitalized software development costs associated with the discontinued operations and have recorded an impairment expense of $198,738 at September 30, 2011. F-4 Table of Contents ASC 730, Research and Development, established accounting and reporting standards for research and development. In accordance with ASC 730-10, costs we incur to enhance our existing products after general release to the public (bug fixes) are expensed in the period they are incurred and included in research and development costs. Research and development costs incurred prior to determination of technological feasibility and marketability and after general release to the public and charged to expense were $142,411 and $126,468 for the nine months ended September 30, 2011 and 2010, respectively, included in general and administrative expenses of discontinued operations. We capitalize costs related to the development of computer software developed or obtained for internal use in accordance with the ASC 350-40, Internal-Use Software. Software obtained for internal use has generally been enterprise level business and finance software that we customize to meet our specific operational needs. We have not sold, leased, or licensed software developed for internal use to our customers and have no intention of doing so in the future. We capitalize costs related to the development and maintenance of our website in accordance with ASC 350-50, Website Development Costs. Accordingly, costs expensed as incurred are as follows: ▪ planning the website, ▪ developing the applications and infrastructure until technological feasibility is established, ▪ developing graphics such as borders, background and text colors, fonts, frames, and buttons, and ▪ operating the site such as training, administration and maintenance. Capitalized costs include those incurred to: ▪ obtain and register an Internet domain name, ▪ develop or acquire software tools necessary for the development work, ▪ develop or acquire software necessary for general website operations, ▪ develop or acquire code for web applications, ▪ develop or acquire (and customize) database software and software to integrate applications such as corporate databases and accounting systems into web applications, ▪ develop HTML web pages or templates, ▪ install developed applications on the web server, ▪ create initial hypertext links to other websites or other locations within the website, and ▪ test the website applications. We amortize website development costs on a straight-line basis over the estimated life of the site, generally 36 months. Total cumulative website development costs, included in Other assets from continuing and discontinued operations on our condensed consolidated balance sheets, were $18,781, less accumulated amortization of $0 at September 30, 2011. As a result of the decision to sell the QuickVerse product line, we have written down capitalized website development costs associated with the discontinued operations and have recorded an impairment expense of $8,179 at September 30, 2011. EARNINGS PER SHARE We follow the guidance of ASC 260, Earnings Per Share, to calculate and report basic and diluted earnings per share (“EPS”). Basic EPS is computed by dividing income available to common shareholders by the weighted average number of shares of common stock outstanding for the period. Diluted EPS is computed by giving effect to all dilutive potential shares of common stock that were outstanding during the period. For us, dilutive potential shares of common stock consist of the incremental shares of common stock issuable upon the exercise of stock options and warrants for all periods, convertible notes payable and the incremental shares of common stock issuable upon the conversion of convertible preferred stock. F-5 Table of Contents When discontinued operations, extraordinary items, and/or the cumulative effect of an accounting change are present, income before any of such items on a per share basis represents the “control number” in determining whether potential shares of common stock are dilutive or anti-dilutive. Thus, the same number of potential shares of common stock used in computing diluted EPS for income from continuing operations is used in calculating all other reported diluted EPS amounts. In the case of a net loss, it is assumed that no incremental shares would be issued because they would be anti-dilutive. In addition, certain options and warrants are considered anti-dilutive because the exercise prices were above the average market price during the period. Anti-dilutive shares are not included in the computation of diluted EPS, in accordance with ASC 260-10-45-17. The following table shows the amounts used in computing earnings per common share and the average number of shares of dilutive potential common stock: For the Three Months Ended September 30, Net income (loss) from continuing operations $ $ ) Preferred stock dividends Net income (loss) available to common shareholders $ $ ) Net income from discontinued operations $ $ Preferred stock dividends Net income available to common shareholders $ $ Basic weighted average shares outstanding Dilutive effect of: Stock options Warrants Diluted weighted average shares outstanding For the Nine Months Ended September 30, Net loss from continuing operations $ $ ) Preferred stock dividends Net loss available to common shareholders $ $ ) Net income from discontinued operations $ $ Preferred stock dividends Net income available to common shareholders $ $ Basic weighted average shares outstanding Dilutive effect of: Stock options Warrants Diluted weighted average shares outstanding RECENT ACCOUNTING PRONOUNCEMENTS Testing Goodwill for Impairment In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-08, Testing Goodwill for Impairment. This ASU permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the two-step goodwill impairment test. If an entity concludes it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. The adoption of this ASU will not have a material impact on the Company’s consolidated financial statements, as it is intended to simplify the assessment for goodwill impairment.We do not expect ASU No. 2011-08 to have a material impact on our condensed consolidated financial statements. F-6 Table of Contents NOTE 2 – GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles in the United States applicable to a going concern. As of September 30, 2011, we had a net income of $969,996, and negative working capital of $255,726, and an accumulated deficit of $8,223,961 and $9,193,959 as of September 30, 2011 and December 31, 2010, respectively. Although these factors raise substantial doubt as to our ability to continue as a going concern through December 31, 2011, we are taking several actions intended to mitigate against this risk. These actions include pursuing the sale of product lines and pursuing mergers and acquisitions that are intended to potentially provide profitable operations and positive operating cash flow over the near- or long-term. See Notes 11 and 13. NOTE 3 – INVENTORIES At September 30, 2011, inventories consisted of the following: Raw materials $ Finished goods Less reserve for obsolete inventory ) Inventories $ NOTE 4 – RESERVES AND ALLOWANCES At September 30, 2011, the allowance for doubtful accounts included in Accounts receivable, trade, net, consisted of the following: Balance December 31, 2010 $ Bad debts provision (included in Sales and marketing expenses) ) Accounts written off ) Collection of accounts previously written off Balance September 30, 2011 $ At September 30, 2011, the reserve for obsolete inventory included in Inventories consisted of the following: Balance December 31, 2010 $ Provision for obsolete inventory 65 Obsolete inventory written off ) Reserve for obsolete inventory from discontinued operations ) Balance September 30, 2011 $ At September 30, 2011, the reserve for sales returns included in Other current liabilities consisted of the following: Balance December 31, 2010 $ Return provision – sales ) Return provision – cost of sales ) Returns processed ) Balance September 30, 2011 $ F-7 Table of Contents NOTE 5 – DEBT At September 30, 2011, the current portion of debt consisted of the following: Unsecured term note payable to a finance company due March 2012 in monthly installments of $1,483, including interest at5.89% APR. $ Unsecured term note payable to a former shareholder due March 2008 in monthly installments of $10,000, plus interest at 8% APR, through April 2007, and monthly installments of $20,000, plus interest at 8% APR, beginning May 2007. Interest on overdue principal accruing at 15% APR. Unsecured term note payable to a former shareholder due January 2012, plus interest at 5% APR. Current portion of debt $ In August 2011, we made a payment of $28,783 on our then delinquent, unsecured note payable to a former shareholder. In addition, we issued a new promissory note in the amount of $28,783, plus interest at 5% APR, through January 31, 2012, with such former shareholder. This promissory note cancelled the prior note payable with the former shareholder originally dated April 7, 2006, as well as all associated accrued interest. In accordance with ASC470-60, Troubled Debt Restructurings by Debtors, we recognized a gain of $28,627 on the restructuring of this note payable which has been included in Gain on debt settlement on our Condensed Consolidated Statement of Operations. See Note 7. At September 30, 2011, we were current on the unsecured term notes payable to the finance company as well as the unsecured term notes payable to the former shareholder. NOTE 6 – IMPAIRMENT EXPENSE As a result of the decision to sell the QuickVerse product line, we tested for impairment certain intangible assets associated with the QuickVerse product line. In accordance with ASC 360-10-35, Property, Plant, and Equipment, Overall, Subsequent Measurement, we recognized a total impairment expense of $217,972 during the nine months ended September 30, 2011 for the intangible assets related to capitalized software development costs, capitalized raw material packaging costs, and capitalized website development costs.This has been treated as an operating expense and included in Impairment expense on our Condensed Consolidated Statement of Operations. NOTE 7 – GAIN ON DEBT SETTLEMNT During the nine months ended September 30, 2011, we recognized income from debt forgiveness totaling $558,409. This income from debt forgiveness mainly results from agreements reached with certain of our royalty content providers pursuant to which reductions in the total accrued royalty balance owed by us to them were finalized, which agreements were part of a broad initiative on our part arising in connection with our sale to WORDsearch of our QuickVerse product line (see Note 11).In addition, the income from debt forgiveness results from settlement agreements involving certain of our vendors whom trade payables were owed by us to them as well as a settlement with a former shareholder with whom we owed a note payable to.See Note 5. This has been treated as a gain from extinguishment of debt and included in Gain on debt settlement on our Condensed Consolidated Statement of Operations. NOTE 8 – STOCKHOLDERS’ EQUITY In April 2011, we committed to issue a total of 1,812,085 restricted shares of common stock to our outside directors, at the closing price as of April 8, 2011 ($0.004), in lieu of cash for services rendered from July 1, 2010 through December 31, 2010.These services were valued at $30,000; however, the board of directors agreed that the difference between the value of the restricted shares of common stock and their services would be recorded as contributed capital. F-8 Table of Contents In April 2011, an outside board of director forfeited 292,308 shares of common stock.These shares of common stock were previously committed to be issued by the company in March 2006, in lieu of cash for services rendered from September 1, 2004 through March 31, 2006 which were previously valued at $38,000. In July 2011, 175,000 vested stock options with an exercise price of $0.11, related to a former outside board of director, expired unexercised. We did not grant any options or other stock-based awards to the individual for whom the options expired, during the six months prior to and after the option expirations. NOTE 9 – COMMITMENTS AND CONTINGENCIES We are subject to legal proceedings and claims that may arise in the ordinary course of our business. In the opinion of management, the amount ofpotential liability we are likely to be found liable for otherwise incur as a result of these actions is not so much as would materially affect our financial condition. The employment agreements with our management team each expired on April 14, 2010. None of the agreements were extended nor are new agreements being considered. Our Chief Executive Officer and Chief Technology Officer, however, have each continued to be employed by us on an at-will basis since the expiration of their employment agreements at the following base annual salary rates: Chief Executive Officer Chief Technology Officer Base Annual Salary $ $ Although the employment agreements have expired, we have accrued the following for our management team as of September 30, 2011: Accrued Base Salary Vested Deferred Vacation Compensation Included in Accrued Payroll at September 30, 2011 $ $ As of August 2011, our Chief Technology Officer’s duties were reduced to a part-time basis, and he is paid a monthly salary in the amount of $1,500. We have included content in QuickVerse under contracts with publisher providers that have expired.We are currently pursuing resolution, however, there is no guarantee that we will be able to secure a new agreement, or an extension, and should any of the publishers demand we cease and desist including their content, the unknown potential negative impact could be material. We do not collect sales/use taxes or other taxes with respect to shipments of most of our goods into most states in the U.S.Our fulfillment center and customer service center networks, and any future expansion of those networks, along with other aspects of our evolving business, may result in additional sales/use and other tax obligations.One or more states may seek to impose sales/use or other tax collection obligations on out-of-jurisdiction companies that engage in e-commerce.A successful assertion by one or more states that we should collect sales/use or other taxes on the sale of merchandise or services could result in substantial tax liabilities for past sales, decrease our ability to compete with traditional retailers, and otherwise harm our business. Currently, decisions of the U.S. Supreme Court restrict the imposition of obligations to collect state and local taxes and use taxes with respect to sales made over the Internet.However, a number of states, as well as the U.S. Congress, have been considering various initiatives that could limit or supersede the Supreme Court’s constitutional concerns and result in a reversal of its current position, we could be required to collect sales and use taxes in additional states.The imposition by state and local governments of various taxes upon Internet commerce could create administrative burdens for us, put us at a competitive disadvantage if they do not impose similar obligations on all of our online competitors and decrease our future sales. F-9 Table of Contents NOTE 10 – RISKS AND UNCERTAINTIES Our future operating results may be affected by a number of factors. We depend upon a number of major inventory and intellectual property suppliers. If a critical supplier had operational problems or ceased making materials available to us, operations could be adversely affected. NOTE 11 – DISCONTINUED OPERATIONS On May 5, 2011, we entered into a Software Product Line Purchase Agreement to sell our QuickVerse product line to WORDsearch Corp., L.L.C. In accordance with the Software Product Line Purchase Agreement, WORDsearch agreed to acquire from us all of the assets associated with our QuickVerse® product line for $975,000 in cash at closing and the assumption of up to $140,000 of our then-existing liabilities at closing. On June 30, 2011, closing of the asset sale transaction governed by the Software Product Line Purchase Agreement, which is transitional in nature and expected to be ongoing through approximately the end of November, 2011, commenced.As one of the initial parts of the closing, on July 1, 2011 WORDsearch assumed possession of the physical assets conveyed in the transaction as well as control and responsibility of the business operations related to the QuickVerse® product line, including, among many other things, the receipt of revenues for sales in exchange for partial payment of the cash portion of the purchase price being paid to us. At September 30, 2011, certain closing matters remain open and subject to completion and, as a consequence, in accordance with the terms of the Software Product Line Purchase Agreement, the transaction remains uncompleted. As a result of the decision to sell the QuickVerse product line, we have classified this asset as discontinued operations for the nine months ended September 30, 2011. We have recorded the remaining class of liabilities for the QuickVerse product line as presented below: Liabilities: September 30, 2011 Accrued royalties $ Total liabilities $ The following table presents the results of operations of our continuing operations and discontinued operations for the nine months ended September 30, 2011: Continuing Operations Discontinued Operations Total Gross revenues $ $ $ Less estimated sales returns and allowances ) Net revenues Cost of sales Gross profit Operating expenses: Advertising and direct marketing Sales and marketing wages Bad debt provision ) ) Total sales and marketing Personnel costs Amortization and depreciation Research and development Rent Other general and administrative costs Total general and administrative Impairment expense Total operating expenses Income (loss) from operations ) ) Other income (expenses), net ) ) Gain on debt settlement Gain on sale of software product line Income (loss) before income taxes ) Income tax benefit (provision) ) Net income (loss) $ $ $ F-10 Table of Contents For comparative purposes, the following table presents the results of operations of our continuing operations and discontinued operations for the nine months ended September 30, 2010: Continuing Operations Discontinued Operations Total Gross revenues $ $ $ Less estimated sales returns and allowances ) ) ) Net revenues Cost of sales Gross profit Operating expenses: Advertising and direct marketing Sales and marketing wages Total sales and marketing Personnel costs Amortization and depreciation Research and development Rent Other general and administrative costs Total general and administrative Total operating expenses Income (loss) from operations ) ) Other income (expenses), net ) ) Income (loss) before income taxes ) ) Income taxes Net income (loss) $ ) $ $ ) NOTE 12 – GAIN ON SALE OF SOFTWARE PRODUCT LINE Due to the transfer of control and responsibility of the business operations related to the QuickVerse product line to WORDsearch on July 1, 2011, we recognized a disposal gain of $972,082 at September 30, 2011 in accordance with ASC 360-10-35, Property, Plant, and Equipment, Overall, Subsequent Measurement.The disposal gain has been treated as a gain on long-lived assets classified as held for sale and included in Discontinued operations as a Gain on sale of software product line on our Condensed Consolidated Statement of Operations. At September 30, 2011, the Gain on sale of software product line consisted of the following: Purchase price for the sale of the QuickVerse product line $ Assumed liabilities by WORDsearch Inventory transferred to WORDsearch, at cost ) Unamortized basis of QuickVerse software license ) Legal and broker fees associated with the Software Product Line Purchase Agreement ) Balance September 30, 2011 $ F-11 Table of Contents NOTE 13 – SUBSEQUENT EVENTS As of the date of this quarterly report on Form 10-Q, certain closing matters in regards to the sale of the QuickVerse product line remain open and subject to completion and, as a consequence, in accordance with the terms of the Software Product Line Purchase Agreement, the transaction remains uncompleted . Though it had been our reasoned hope and expectation to re-deploy into new business opportunities all or most of the net proceeds realized from the sale of the QuickVerse® product line, as it has turned out, interim and developing cash requirements associated with the mere exploration and pursuit of prospective new business opportunities have (i) been substantially higher than we had anticipated, (ii) become substantial on an aggregate, standalone basis and meaningfully depleted such net proceeds, (iii) increasingly imposed a significant strain on both our general liquidity, and (iv) led to a dramatic reduction in our cash currently available for both the exploration and pursuit of prospective new business opportunities and any capital investment therein. On November 17, 2011, we resolved to issue a total of 4,500,000 restricted shares of common stock valued at $12,150 to our outside board of directors as compensation awards in lieu of cash for services from January 1, 2011 through September 30, 2011 valued at $45,000. Furthermore, the board of directors agreed that the difference between the value of the restricted shares of common stock and their services, which totals $32,850, would be recorded as contributed capital. On November 17, 2011, we resolved to issue a total of 3,125,005 restricted shares of common stock valued at $8,438 to our Chief Executive Officer and Chief Technology Officer as compensation for their services in lieu of cash for half of the payroll accrued and unpaid from June 2010 through September 2011. Furthermore, both the Chief Executive Officer and Chief Technology Officer agreed that the difference between the value of the restricted shares of common stock and their services, which totals $22,812, would be recorded as contributed capital. On November 17, 2011, we resolved to issue 1,000,000 restricted shares of common stock valued at $2,700 to our corporate controller for services rendered in connection with her employment. On November 17, 2011, we resolved to issue a total of 500,000 restricted shares of common stock valued at $1,350 to two outside consultants for their services rendered in connection with their time now and in the future as consultants. F-12 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Findex.com, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. This information should be read in conjunction with our unaudited condensed consolidated financial statements and the notes thereto included in Item 1 of Part I of this quarterly report, and our audited financial statements and the notes thereto and our Management’s Discussion and Analysis of Financial Condition and Results of Operation contained in our annual report on Form 10-K for the fiscal year ended December 31, 2010. Pending Sale of Primary Business On May 5, 2011, we entered into a Software Product Line Purchase Agreement with WORDsearch Corp., L.L.C. In accordance with the Software Product Line Purchase Agreement, WORDsearch agreed to acquire from us all of the assets associated with the QuickVerse® product line for $975,000 in cash at closing and the assumption of up to $140,000 of our then-existing liabilities at closing. The QuickVerse® product line centers around our industry-leading Bible-study software program and had accounted for 86% of our aggregate revenues during the year-ended December 31, 2010. The specific assets conveyed will include, among others, the underlying software source code, registered trade names, and existing product inventories. On June 30, 2011, closing of the asset sale transaction governed by the Software Product Line Purchase Agreement, which is transitional in nature and expected to be ongoing through approximately the end of November, 2011, commenced.As one of the initial parts of the closing, on July 1, 2011 WORDsearch has assumed possession of the physical assets being conveyed in the transaction as well as control and responsibility of the business operations related to the QuickVerse® product line, including, among many other things, the receipt of revenues for sales in exchange for partial payment of the cash portion of the purchase price being paid to us. As of the date of this quarterly report on Form 10-Q, certain closing matters remain open and subject to completion and, as a consequence, in accordance with the terms of the Software Product Line Purchase Agreement, the transaction remains uncompleted.However, all financial information in the below Management’s Discussion and Analysis of Financial Condition and Results of Operations, reflects only continuing operations. Description of Business We develop, publish, market, and distribute and directly sell off-the-shelf consumer and organizational software products for the Windows platform. We develop our software products through in-house initiatives supplemented by outside developers. We market and distribute our software products principally through direct marketing and Internet sales programs, but also through licensing partners. -1- Table of Contents Management Overview During the nine months ended September 30, 2011, there were no new developments for the FormTool® product line in regards to the software program itself or the FormTool.com website.While we have initiated a plan to revamp our FormTool.com website, the plan has not been executed nor the website updated due to a lack of available financial and human resources.Although there can be no assurance that we will be able to do so given the financial and human resource requirements, it is a current internal objective of ours to launch such an update to the FormTool.com website by the end of the first quarter of 2012. We have also formulated a plan to develop a new version of our FormTool® software package, the execution of which will necessarily be dependent upon our having the requisite financial resources, either internally generated and/or externally infused, which cannot be assured.While we have not begun the development process as of the date of this quarterly report on Form 10-Q, and although there can be no assurance, it is our reasoned hope to release such a new version of FormTool® towards the end of the first quarter of 2012. A key focus of management during the nine months ended September 30, 2011 centered around the decision to sell the QuickVerse® product line. After entering into the Software Product Line Purchase Agreement with WORDsearch on May 5, 2011, management began working with WORDsearch management in order to effect the transition of the QuickVerse® product line to WORDsearch. Once control and responsibility of the business operations related to the
